       Case 6:21-cv-00474-AA            Document 1-6       Filed 03/29/21   Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                  EUGENE DIVISION

  Elizabeth HUNTER; et al., on behalf of               )
  themselves and all others similarly situated,        )
                                                       )       Civil Action No.
                                  Plaintiffs,          )
                   v.                                  )       DECLARATION OF VICTORIA
                                                       )       JOY BACON
   U.S. DEPARTMENT OF EDUCATION and                    )
   Suzanne GOLDBERG, in her official capacity as       )
   Acting Assistant Secretary for Civil Rights,        )
   U.S. Department of Education,                       )
                                                       )
                                  Defendants.          )
I, Victoria Joy Bacon, declare:
   1. I am over 18 years of age and have personal knowledge of the matters stated in this
      declaration and would testify truthfully to them if called upon to do so.

   2. I am a resident of Rowlett, Texas, located in Dallas County.

   3. I attended Lipscomb University in Nashville, Tennessee from August 2017 until
      December 2020 when I graduated.

   4. My mother grew up as the daughter of a Church of Christ preacher. She told me that I
      needed to go to a Church of Christ college if I was going to have their support for
      college. My mother had attended Harding University in Arkansas.

   5. Lipscomb is a Church of Christ college and was approved by my parents.

   6. Lipscomb also offered a law, justice and society degree through the Fred D. Gray
      Institute for Law, Justice and Society that I was very interested in. I also attended
      Lipscomb because I had a lot of family living in Tennessee.

   7. I took out loans from the U.S. Department of Education to attend Lipscomb. I will be
      repaying student loans that I took out to enroll in Lipscomb for quite some time.

    8. Lipscomb's student handbook statement on sexuality says: "All students should practice
       the biblical standards of sexual morality. Sexual immorality of any kind is prohibited."

   9. I am a gender fluid, nonbinary, trans womxn and I am queer.

   10. In high school, I attended a public high school. I was out as gay. A lot of other students at
       my high school were out about their sexuality and gender identity. My high school was
       also very racially diverse.

                                                                                                   1
     Case 6:21-cv-00474-AA         Document 1-6       Filed 03/29/21     Page 2 of 3




11. I felt unsafe on campus from the first day I moved in. As a result, I initially went back
    into the closet as a Freshman.

12. I met other queer people at Lipscomb. However, every semester that I was at Lipscomb, I
    knew at least a queer person of color and a trans person who left the school. There were
    not many out, queer students to begin with.

13. School officials often said horribly homophobic and transphobic things to me in personal
    meetings with them. For example, an administrator told me that any event I planned
    would be considered a gay event and would require a three month approval process.
    Another administrator said that the school might be able to get some people on board
    with “the gay thing” but that “trans” was a whole different matter. One of them told me
    that they might be able to get a club approved if it was only for gay students but that it
    could not be promoted for trans students. She also deadnamed a trans man on campus and
    told me that she thought that nobody at the school saw him as a man.

14. These same administrators were later tasked with being the contact point for reporting
    discriminatory behavior/actions against queer and trans students.

15. I felt like none of the administrators who had the power to make things safe for me were
    actually safe for me to turn to about the harassment and discrimination I experienced on
    campus.

16. This personally impacted me. For example, I was going to attend an event on campus but
    was having some intense dysphoria. I found an outfit that I could wear and that calmed
    my dysphoria. I then counted the steps between my dorm and that event and asked myself
    whether I felt safe making that walk. I didn’t feel safe, so I did not make the walk.

17. Eventually, I did come out on campus, and worked to expand the unofficial LGBTQ+
    group. However, this made me feel even more unsafe as I was faced with a barrage of
    hate from administrators and other students. This hate would be overlooked by RAs and
    RHDs. For example, students frequently used the f** slur, which made me
    uncomfortable. The RAs did not intervene to stop that language.

18. I also frequently felt in danger of physical harassment from other students.

19. Additionally, I faced constant harmful statements by faculty and others at Lipscomb. For
    example, the football coach of the high school affiliated with Lipscomb was invited to
    speak in chapel. His opening line was that God told him to speak about homosexuality.
    Over the course of thirty minutes or longer, he went on to compare gay men to demon-
    possessed pedophiles and said that queer people do not deserve the same rights as cishet
    people.

20. Other queer and trans students and I complained to administrators about the coach’s
    chapel and how hurtful it was to us. The administrators defended the decision to allow the
    chapel speaker to continue speaking hateful messages about homosexuality by saying that
    it would have offended donors if the school had intervened.



                                                                                                2
Case 6:21-cv-00474-AA   Document 1-6   Filed 03/29/21   Page 3 of 3
